     Case 1:19-cv-00021-VSB-BCM Document 236 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          08/25/2020

DISH Network L.L.C. and Sling TV L.L.C.,

                   Plaintiffs,
                                                    Case No. 1:19-cv-00021-VSB
       vs.

Asia TV USA Ltd., Asia Today Ltd., and
Living Communications Inc.,

                   Defendants.


[PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO FILE UNDER SEAL

       Before the Court is Defendants’ motion, pursuant to Rule 5.2 of the Federal Rules of

Civil Procedure, for entry of an order permitting them to:

       A.      File under seal the Counterclaims and Answer to Second Amended Complaint of

               Defendants Asia TV USA Ltd., Asia Today Ltd., and Living Communications

               Inc. (“Defendants’ Counterclaims and Answer”); and

       B.      Publicly file redacted versions of Defendants’ Counterclaims and Answer.

       Upon consideration of the letter motion and for good cause shown, the Court GRANTS

Defendants’ motion. Defendants may file under seal Defendants’ Counterclaims and Answer;

Defendants may file corresponding redacted copies of those papers publicly.


              25 2020
Dated: August ___,
                                                             ______________________________
                                                             Hon. Barbara Moses
                                                             United States Magistrate Judge
                                                             Southern District of New York
